PER CURIAM.
We affirm the trial court’s order summarily denying appellant’s untimely and successive postconviction challenge. A petition for writ of habeas corpus cannot be used to circumvent the procedural bars. Baker v. State, 878 So.2d 1236, 1241 (Fla.2004). Further, appellant’s claim of error under State v. Montgomery, 39 So.3d 252, 257-58 (Fla.2010), is without merit. Montgomery is not retroactive. Ross v. State, 82 So.3d 975, 976 (Fla. 4th DCA 2011). Montgomery also does not authorize untimely postconviction relief.

Affirmed.

WARNER, TAYLOR and LEVINE, JJ., concur.